 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                        UNITED STATES DISTRICT COURT

 8                       EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,          Case No. 5:18-PO-423
                                                 (F4852748 and F4852749)
11                  Plaintiff,
12                                      MOTION AND [PROPOSED] ORDER FOR
     v.                                 DISMISSAL OF CITATIONS
13
     Vadim Eydel,
14
                    Defendant.
15

16
   The United States of America, by and through McGregor W. Scott,
17 United States Attorney, and Michael G. Tierney, Assistant United
   States Attorney, having reviewed the evidence in this matter hereby
18 moves to dismiss the citations in the interest of justice, with
   prejudice, pursuant to Federal Rule of Criminal Procedure 48(a).
19
20
     DATED: January 2, 2019              Respectfully submitted,
21                                       McGREGOR W. SCOTT
                                         United States Attorney
22
                                  By:    /s/ Michael G. Tierney           __
23                                       MICHAEL G. TIERNEY
                                         Assistant U.S. Attorney
24

25
26

27

28
                                         1
29

30
                                   O R D E R
 1
     IT IS HEREBY ORDERED that:
 2
     The citations in this matter are dismissed with prejudice.
 3

 4
     IT IS SO ORDERED.
 5

 6     Dated:   January 3, 2019            /s/ Jennifer L. Thurston
                                      UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                       2
29

30
